UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2219



CAROLYN ELIZABETH JONES,

                                              Plaintiff - Appellant,

          versus


MCI WORLDCOM, INCORPORATED,

                                               Defendant - Appellee,
          and


MIKE CANNON, Supervisor; FERRELL THOMAS, Su-
pervisor; MARC WHITLOCK, Supervisor; STEVE
GEISS, Manager; SUSAN PENICK, Human Resource,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-98-3845-6)


Submitted:   February 23, 2001              Decided:   March 20, 2001


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn Elizabeth Jones, Appellant Pro Se. Benjamin Anderson John-
son, ROBINSON, BRADSHAW & HINSON, P.A., Rock Hill, South Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carolyn Elizabeth Jones appeals the district court’s order

dismissing her sexual harassment action. We have reviewed the rec-

ord and the district court’s opinion accepting the recommendation

of the magistrate judge to dismiss the action for failure to comply

with discovery orders and find no reversible error.   In the brief-

ing order, Jones was warned that this court would not consider

issues not specifically raised in her informal brief. See 4th Cir.

Local R. 34(b).   Nonetheless, Jones’ informal brief does not chal-

lenge the district court’s order, but instead addresses only the

merits of her sexual harassment claim. Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2